DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 7/29/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  The requirement is still deemed proper and is therefore made FINAL.
Claims 60-63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant’s election with traverse of a single method in the reply filed on 7/29/2022 is also acknowledged.    
The elected species read upon claims 1-3, 8, 13, 24, 33, 35, 42 and 52.  Claims 4-7, 10-12, 14-23, 28-32, 40 and 50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Expansion of Election of Species Requirement        
Applicant elected method entails the treatment of HIV-1 in a human infected with HIV-1, said method comprising administering to the human a therapeutically effective amount of (R)-MCG-II-156, which reads upon claims 1-3, 8, 13, 24, 33, 35, 42 and 52.  
The elected method has been searched and is deemed to be free of the prior art and non-obvious.  Accordingly, the search has been expanded as called for under current Office Markush practice to include a single additional species (M.P.E.P. § 803.02).  That species is a method of treating HIV-1 in a human infected with HIV-1, said method comprising administering to the human a therapeutically effective amount of 
    PNG
    media_image1.png
    192
    248
    media_image1.png
    Greyscale
, which reads on claims 1-3, 8 and 24.  A rejection to those claims follows.  
Since the search has not been expanded beyond the single additional species identified above, claims 13, 33, 35, 42 and 52, which are directed to the elected species but which do not include the single additional species, are objected to as indicated below.  
Claim Rejections – Improper Markush Group
The improper Markush Group Rejection is based on a judicially approved doctrine when the claim contains an improper grouping of alternatively useable species.  See In re Harnisch, 631 F.2d 716 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059 (Bd. Pat. App. & Int. 1984).  A Markush claim contains an “improper Markush grouping” if: (1) The species of the Markush group do not share a single structural similarity,” and/or (2) the species do not share a common use.  Members of a Markush group share a "single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent (see Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, p. 7166, left and middle columns, bridging paragraph).
Claims 1, 3, 8, 13, 24, 33, 35, 42 and 52 are rejected on the grounds of containing an “improper Markush grouping”, which contains species that fail to share a single structural similarity.
The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: 
Claim 1 is drawn to a method of treating HIV-1 in a human, said method comprising administering a compound of formula (I), (II), or (IA).  The compounds do not share a substantial feature.  For example, Formula (I) embraces the following two unrelated compound species:

    PNG
    media_image2.png
    109
    319
    media_image2.png
    Greyscale
wherein n is 1; X is absent; Y is O; Z is C(O)C6 alkyl; and R1-R3 and R5-R7 are H; and R4 is halo;

    PNG
    media_image3.png
    200
    259
    media_image3.png
    Greyscale
wherein n is 2; X is CH2CH2; Y is CH2; Z is C1 alkyl-NH; R1 is heteroaryl; R2-R5 are H; and R6-R7 are fused to form a phenyl ring.
The only shared feature among all compounds is the phenyl ring as follows:

    PNG
    media_image4.png
    324
    494
    media_image4.png
    Greyscale

Yet, a phenyl ring is not considered a substantial feature, nor does a common use flow from said phenyl ring.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 8, 13, 24, 33, 35, 42 and 52 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating/preventing HIV-1 by administering the elected compound species and those embodied by the instant Specification, is not considered enabled for the treatment/prevention of HIV-1 by administering the other compound species encompassed by Formulas (I), (II) and (IA).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The standard for determining whether the Specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  As recognized by the court in In re Wands, 858 F.2d 731 (Fed. Cir. 1988), that is still the standard to be applied, determined by consideration of the Wands factors (MPEP 2164.01(A)); namely, nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered, with the most relevant factors discussed below
Nature of the Invention: In the instant case, the claimed invention pertains to methods of treating HIV-1 in a human infected with HIV-1 (or preventing HIV-1 in a human susceptible to infection with HIV-1), said method comprising administering to the human a therapeutically effective amount of a compound of formula (I), (II), or (IA).
The treatment of any disease is considered one of extreme complexity.  
The State of the Prior Art and Level of Predictability in the Art: As discussed above, the claimed invention pertains to methods of treating HIV-1 in a human infected with HIV-1 (or preventing HIV-1 in a human susceptible to infection with HIV-1), said method comprising administering to the human a therapeutically effective amount of a compound of formula (I), (II), or (IA).  
As taught by Gunthard et al (JAMA 316:191-210, 2016),”[a]ntiretroviral agents remain the cornerstone of HIV treatment and prevention” and, “[w]hen used effectively, currently available ARVs can sustain HIV suppression and can prevent new HIV infection” (Abstract).
Despite the foregoing, as noted by Bardy et al (“Developing antiviral drugs is not easy – here’s why” in The Conversation, April 28, 2021 – available online at https://theconversation.com/developing-antiviral-drugs-is-not-easy-heres-why-159512), although “drugs that treat viruses such as… HIV have been developed… developing new drugs takes a long time” (Paragraph 9).  As further discussed by Bardy et al, “it usually takes years to develop and approve new antiviral drugs because the discovery pipeline involves a painstaking process of identifying chemical compounds that target the virus and then testing their efficacy and safety” (Paragraph 3).  
Indeed, even when evaluating compounds that have shown promise in interacting with their target, “it is important to consider that the ranking assigned by the scoring function is not always indicative of a true binding constant, since the model of the target:ligand interaction is inherently an approximation.  Usually, several molecules which scored well during the docking run are evaluated in further tests since even the top scoring molecule could fail in vitro assays… Finally, leads are brought into the wet lab for biochemical evaluation” (Anderson (Chem and Biol 10:787-797, 2003 - Page 794, Column 1).  By that point, as noted by Thiel (Nature Biotechnol 2:513-519, 2004), “libraries are small and hit rates are on the order of one in ten” (Page 517, Column 2).  This low level of predictability is not surprising considering that even minor structural changes can, and frequently will, drastically alter or eradicate a parent compound’s ability to modulate the activity of a specific target.   In fact, modifying even a single atom in a compound can dramatically change the compound’s overall structure and - even though complementarity in one portion of the compound might be improved by the chemical revision - the overall binding or activity might be severely compromised.
Moreover, even assuming a compound is identified as effective, there are additional challenges specific to the treatment of viruses.  As discussed by Bardy et al, “viruses mutate quickly.  So even when a drug is developed, the ever-evolving virus might soon develop resistance to the drug” (Paragraph 9).  “A further problem in fighting viruses is that several viruses – such as HIV…- can switch into a sleeping mode.  In this state, infected cells don’t produce any new viruses. The genetic information of the virus is the only viral thing present in the cells.  Drugs interfering with the replication or shell of the virus do not have anything to be active against, so the virus survives” (Paragraph 10).
Nevertheless, due in large part to the strict requirement of complementarity between a compound and its corresponding target - compounds, in the vast majority of cases, demonstrate a remarkably high correlation between their structure, specificity and ability to produce a pharmacological effect.  Accordingly, once an effective agent is identified, it may be generally assumed that related compounds with similar chemical properties will exhibit similar biological effects.  Thus, given a series of compounds that are shown to exert an activity of interest (or given a target of interest), the ordinarily skilled artisan would have expected that a limited genus of related compounds (e.g., compounds exhibiting near equal molecular shapes and volumes, approximately the same distribution of electrons, and similar physical properties such as hydrophobicity, etc) would interact with the given target to elicit a related biological response.  
The Amount of Direction Provided by the Inventor / Existence of Working Examples: The amount of direction provided by the Applicant is considered to be determined by the Specification and the working examples.  In the instant case, the Specification discloses almost 200 compound species within Formulas (I), (II) and (IA), of which approximately 75 were tested against HIV-infected Cf2TH-CD4-CCR5 target cells (Pages 167-169, Table 1A).  Although luciferase activity (indicative of HIV infection) was not uniformly reduced depending on the compound tested (compare, for example, (S)-MCG-III-027-A01 with MCG-III-211-A02), it is determined that Table 1A (as well as Table 1B), demonstrates that the tested compounds are largely effective as anti-HIV agents.   
Scope or Breadth of the Claims: As stated in MPEP 2164.01(c), “[w]hen a compound or composition claim is limited by a particular use, enablement of that claim should be evaluated based on that limitation.” “when a compound or composition claim is not limited by a recited use, any enabled use that would reasonably correlate with the entire scope of that claim is sufficient to preclude a rejection for nonenablement based on how to use” (emphasis added).  Thus, as stated in MPEP 2164.08, “[t]he focus of the examination inquiry is whether everything within the scope of the claim is enabled” (emphasis added).   Indeed, the Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.”  In re Wright, 999 F.2d 1557 (Fed. Cir. 1993) (emphasis added).  
At the same time, however, it is also recognized that not everything necessary to practice the invention need be disclosed.  Nor is it necessary that an Applicant test all the embodiments of his invention.  In re Angstadt, 537 F.2d 498 (CCPA 1976) (emphasis added).  In fact, as stated by the court in In re Buchner, 929 F.2d 660 (Fed. Cir. 1991), a patent need not teach, and preferably omits, what is well known in the art. 
Accordingly, for purposes of enablement, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate in scope with the protection sought by the claims.  Thus, while “a patent application is entitled to claim his invention generically” it is necessary that “he provide a disclosure sufficient to enable one skilled in the art to carry out the invention commensurate with the scope of his claims".  Amgen, In.c, v. Chugai Pharmaceutical Co., Ltd. (Fed. Cir. 1991).  As noted by the court in In re Fisher, 427 F.2d 833 (CCPA 1970), the scope of enablement must bear a “reasonable correlation” to the scope of the claims.  See also Ak Steel Corp. v. Sollac, 344 F.3d 1234 (Fed. Cir. 2003) and In re Moore, 439 F.2d 1232 (CCPA 1971).   As stated in MPEP 2164.08, resolution of this concern requires two stages of inquiry: “[t]he first is to determine how broad the claim is with respect to the disclosure.  The entire claim must be considered.  The second inquiry is to determine if one skilled in the art is enabled to make and use the entire scope of the claim without undue experimentation”.
As to the first inquiry, as discussed above, the claims are drawn to methods of treating/preventing HIV infection by administering compounds of Formula (I), (II) or (IA).  Considering that Formula (I) encompasses hundreds of millions of compound species, and potentially billions of compound species, it is evident that the claims are broad.  Indeed, Formula (I) alone embraces the following structurally unrelated species:

    PNG
    media_image2.png
    109
    319
    media_image2.png
    Greyscale
wherein n is 1; X is absent; Y is O; Z is C(O)C6 alkyl; and R1-R3 and R5-R7 are H; and R4 is halo;

    PNG
    media_image3.png
    200
    259
    media_image3.png
    Greyscale
wherein n is 2; X is CH2CH2; Y is CH2; Z is C1 alkyl-NH; R1 is heteroaryl; R2-R5 are H; and R6-R7 are fused to form a phenyl ring.
Although the Specification discloses almost 200 compounds species, many of which are demonstrated as effective anti-HIV agents, the disclosed compounds bear no structural relationship with hundreds of millions of compounds embraced by the claim as exemplified by the two hypothetical compounds above.  As such, the claims are extremely broad with respect to the disclosure.  The second inquiry is discussed in detail below.  
Amount of Experimentation Necessary: In view of all of the foregoing, at the time the invention was made, it would have required undue experimentation to practice the entire scope of the invention as claimed.  As discussed above, the claims are drawn to the claims are drawn to methods of treating/preventing HIV infection by administering compounds of Formula (I), (II) or (IA).  Since identifying any compound for the treatment of HIV is extremely complex, the nature of the instant invention considered to be one of extreme complexity.  In the instant case, this complexity is exacerbated by the broadness of Formulas (I), (II) and (IA) with respect to the disclosure since of Formulas (I), (II) and (IA) encompass hundreds of millions of compound species, and potentially billions of compound species.  Although the instant Specification discloses 100-200 such compound species exerting the disclosed activity, those compounds all exhibit a largely similar structure, and are vastly distinct from millions of the compounds embraced by the claims.  Although the relative skill of those in the art to which the invention pertains is high, the state of the art and unpredictability within the art is such that even the most talented artisan (armed with screening techniques including computer assisted virtual screening techniques such as ligand-based and structure-based design methods) could not reasonably predict which of the hundreds of millions of compounds encompassed by the claims would exert the alleged activity based on the limited disclosure of the active compounds.  Although the skilled artisan would have known that certain chemical modifications to the disclosed compounds may predictably provide structurally related compounds having similarly activity, the skilled artisan would have also known that even minor structural changes can, and frequently will, drastically alter or eradicate a parent compound’s ability to modulate activity.  Thus, in order to identify usable compounds of Formula (I), the skilled artisan (at minimum) would have to carry out ligand based drug design methods using the 11 disclosed compounds as a starting point and, assuming the structure of the target receptor was known, combine the findings with data derived from structure based drug design methods to arrive at a small library of “lead” compounds believed to possess the activity of interest.  The skilled artisan would then synthesize lead compounds that are within Formula (I) for in vitro testing.  At this point, however, even "the top scoring molecule could fail in vitro assays” (Page 794, Column 1) and “hit rates are on the order of one in ten” (Page 517, Column 2).  It is highly unpredictable whether any compound within the subgenus of compounds of Formula (I) identified by rational drug design based on the instant disclosure would, in fact, be usable.  Whether the other compounds of Formula (I) (i.e., those not identified by rational drug design based on the instant disclosure) would be usable is even less predictable.  As such, the only way to ascertain which of the hundreds of millions, and potentially billions, of claimed compounds encompassed by Formula (I) are usable based on the limited disclosure would require undue experimentation.  That is, the only way one skilled in the art is enabled to use the entire scope of the claim based on the instant disclosure entails undue experimentation.
To overcome this rejection, Applicant should narrow the scope of the claims such that they bear a reasonable correlation with the disclosure.  
Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 8 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by – or, alternatively, under 35 U.S.C. 103(a) as being unpatentable over – Huberman (US 2015/0238489).
Claim 1 is drawn to a method of treating HIV-1 in a human infected with HIV-1 (or preventing HIV-1 in a human susceptible to infection with HIV-1), said method comprising administering to the human a therapeutically effective amount of a compound of formula (I), (II), or (IA), which embraces the following compound species 
    PNG
    media_image1.png
    192
    248
    media_image1.png
    Greyscale
wherein, in formula (I), n is 1; X is CH2; Y is N(R9) wherein R9 is C5 alkyl; Z is C(O)NH; R1 is aryl (see Specification, Paragraph 0036: “[t]he term ‘aryl’ refers to carbocyclic aromatic groups having from 6 to 10 carbon atoms… such as phenyl” and “[a]n aryl is optionally substituted with one, two, or three substituents selected from… -OC1-6 alkyl”); and R2-R7 are H – which reads on pending claims 1-3, 8 and 24.
Huberman teaches “medicaments and unit doses for treating viral diseases” including “HIV” (Abstract).  More specifically, Huberman teaches “[a] method for treating a viral infection in a host animal” (Paragraph 0119) wherein “the host animal is a human” (Paragraph 0121) and “the viral infection an HIV infection” (Paragraph 0123), said method “comprising the step of administering to the host animal a therapeutically effective amount of one or more unit doses of” a compound having the following generic formula 
    PNG
    media_image5.png
    108
    151
    media_image5.png
    Greyscale
which embraces the instantly claimed compound species, wherein Huberman further identifies the instantly claimed compound species within said generic formula as having HCV anti-viral activity (Page 13, Example 39).  
Based on all of the foregoing, claims 1-3, 8 and 24 are anticipated.
Alternatively, it would have been prima facie obvious to administer the instantly claimed compound for the treatment of HIV with a reasonable expectation of success.  It would have been obvious to do so considering that Huberman teaches “[a] method for treating a viral infection in a host animal” (Paragraph 0119) wherein “the host animal is a human” (Paragraph 0121) and “the viral infection an HIV infection” (Paragraph 0123), said method “comprising the step of administering to the host animal a therapeutically effective amount of one or more unit doses of” a compound having the following generic formula 
    PNG
    media_image5.png
    108
    151
    media_image5.png
    Greyscale
which embraces the instantly claimed compound species, wherein Huberman further identifies the instantly claimed compound species within said generic formula as having HCV anti-viral activity (Page 13, Example 39).
Based on all of the foregoing, claims 1-3, 8 and 24 are, in the alternatively, rejected as prima facie obvious.
Claim Objections 
Claims 13, 33, 35, 42 and 52 are objected to as depending from a rejected base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611